Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150857                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150857
                                                                    COA: 314579
                                                                    Ingham CC: 11-000565-FC
  YUMAR ANTONIO BURKS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 2, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  We ORDER the Ingham Circuit Court, in accordance with Administrative Order 2003-3,
  to determine whether the defendant is indigent and, if so, to appoint attorney Daniel J.
  Rust, if feasible, to represent the defendant in this Court. If this appointment is not
  feasible, the trial court shall, within the same time frame, appoint other counsel to
  represent the defendant in this Court.

         The parties shall file supplemental briefs within 42 days of the date of the order
  appointing appellate counsel addressing whether the trial court erred in refusing the
  defendant’s request for a jury instruction on the offense of second-degree child abuse.
  See People v Cornell, 466 Mich 335 (2002); People v Wilder, 485 Mich 35 (2010). The
  parties should not submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2015
           s0602
                                                                               Clerk